Title: From Alexander Hamilton to Sempill and Company, [20 May 1786]
From: Hamilton, Alexander
To: Sempill and Company



Gentlemen
[New York, May 20, 1786]

On the recommendation of Mr. Nicholas Cruger of this City, I take the Liberty to commit to your care a small matter in which I am interested. I am informed that Mr John Hallwood a relation of mine who died some time since in St. Croix has by his will left me one fourth part of his Estate. The amount I imagine is not very considerable; but whatever it may be I shall be glad to have it collected and remitted. Mr Hallwoods estate I believe consisted intirely in his share in his Grand fathers estate Mr James Lytton; whose affairs have been a long time in a dealing Court but one would hope are now ready for a final settlement. Doctor Hugh Knox can give you further information on the Subject.
As I know money concerns in your Island rarely improve by delay, if things should not be in a train to admit of an immediate settlement, I shall be ready to effect this, to transfer my claim to any person who may incline to the purchase at a discount of five and twenty per Cent. This however I submit to your discretion and authorise you to do whatever you think for my interest. Inclosed I send you a Power of Attorney which I presume you will find competent. Should it be in my power to render you any services here I shall with pleasure obey your commands.
I am with much consideratio⟨n⟩ Gentlemen Your Obedt. servant

New York May 20th. 1786
Messrs, Sempill & Co

